                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:19-cv-00175-FDW
 NANCY SHARON EDWARDS,               )
                                     )
        Plaintiff,                   )
                                     )
 vs.                                 )
                                     )                                    ORDER
 ANDREW SAUL, Commissioner of Social )
 Security,                           )
                                     )
        Defendant.                   )
                                     )
                                     )

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney’s Fees

(Doc. No. 15). It appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $5,400.00 for attorney fees in full and final settlement of all claims for

attorney fees arising under the Equal Access to Justice Act (EAJA). 28 U.S.C. § 2412(d). It is

hereby ORDERED that Plaintiff is awarded attorney fees under the EAJA in the amount of

$5,400.00.

       Pursuant to Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct. 2521 (2010), the fee award will first

be subject to offset of any debt Plaintiff may owe to the United States. The Commissioner will

determine whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied first,

and if any funds remain, they will be made payable to Plaintiff and mailed to Plaintiff’s counsel.

If the United States Department of the Treasury reports to the Commissioner that the Plaintiff does

not owe a federal debt, the government will exercise its discretion and honor an assignment of

EAJA fees and pay the awarded fees directly to Plaintiff’s counsel. All checks made consistent

with this order must be mailed to 11450 Bustleton Avenue, Philadelphia, PA 19116.
                                               1
SO ORDERED.
              Signed: January 27, 2020




                         2
